Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Indicating Allowable Subject matter
1.	The prior art fail to either disclose or suggest the combination of features as arranged and claimed by applicant. The closest cited art to Wachter (US 2015/0286360) teaches a touchscreen user interface to receive user inputs and is configured to selectively coordinate the audio content from the multiple audio players according to gestures detected via the touchscreen interface and Chemtob et al. (US 8,995,688) teaches interconnectible hearing-assistive, portable "units" which can address communication problems that persons who are hard of hearing experience in many social settings (abstract) but do not clearly disclose “send, via the network interface, data representing an instruction to initiate calibration of the first playback device, wherein calibration of the first playback device (i) at least partially offsets acoustic characteristics of an environment surrounding the first playback device and (ii) transitions the first playback device from the uncalibrated state to the calibrated state; after sending the data representing the instruction to initiate calibration of the first playback device, receive, via the network interface, second state data indicating that the first playback device is in a calibrated state”. In light of the arranged feature(s) and in conjunction with all other limitations of the independent claims render claims 1, 11 and 18 allowable.
The dependent claims 2-10, 12-17 and 19-20 being further limiting the independent claims, definite and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171